DECISION OF DISMISSAL
This matter is before the court on Defendant's request for dismissal, included in its Answer filed October 26, 2009, asking that the appeal be dismissed as untimely.
A review of Plaintiff's materials shows that the Notice of Proposed Refund Adjustment and/or Distribution (notice) was mailed to Plaintiff on March 2, 2009. Plaintiff filed her Complaint with the court on September 24, 2009.
Under applicable law, Plaintiff had the option of filing written objections or requesting a conference with the Oregon Department of Revenue (Department) within 30 days of the date the notice was issued, as provided in ORS 305.270(4)(b), 1 or waiting until the notice became final, and appealing to this court within 90 days of the date that notice became final, as provided in ORS 305.280(2). By statute, the Department's notice became final 30 days after it was issued because Plaintiff neither requested a conference nor filed within objections. ORS 305.270(5). The Department's notice became final April 1, 2009, and Plaintiff at that point had 90 days to appeal to this court. The 90-day deadline was June 30, 2009. As indicated above, Plaintiff did not file her appeal with this court until September 24, 2009, nearly three months after the 90-day *Page 2 
deadline. Because Plaintiff's appeal to the court was not timely filed, the court must grant Defendant's request for dismissal.
Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant's request for dismissal is granted because Plaintiff did not timely file her appeal. The Complaint is dismissed.
Dated this day ___ of January 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on January 22,2010. The Court filed and entered this document on January 22, 2010.
1 All references to the Oregon Revised Statutes are to 2007. *Page 1